Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the Claims: Claim 1 has been amended.

Claim 1 (currently amended) A method of operating a network, the method comprising the steps of:
connecting a plurality of network devices in the network to one another via a data line and interchanging data via the data line,
permanently assigning an independent MAC address to each network device,
a network management station controlling 
the network management station sending a request packet from 
addressing each of the network devices by a respective Universally Unique Identifier (UUID) inside the SNMP request packet.

Claims 2-8 (Previously Presented).
Claim 9 (Canceled).

Claim 10 (New) The method according to claim 1, wherein the predetermined network devices are devices to be newly configured or reconfigured.

REASONS FOR ALLOWANCE
The following is an Examiner’s Statement of Reasons for Allowance:
Claims 1-8 and 10 are allowable over the prior art of record.
The examiner has found that the prior art of record does not disclose or teach or suggest or render obvious a method of operating a network, comprising: a network management station controlling configuration and/or operation of the network, the network management station sending a request packet from one point only to the predetermined network devices of the plurality of network devices by multicast using the simple network management protocol (SNMP) in order to query the configuration parameters of the network devices and/or to configure the requested network devices by the SNMP, and addressing each of the network devices by a respective Universally 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled
"Comments on Statement of Examiner’s Amendment / Reasons for Allowance.”

Additional References
The examiner as of general interest cites the following references. 
a. 	Wacker et al, U.S. Patent Application Publication No. 2009/0279454 A1.
b.	Vafaei, U.S. Patent Application Publication No. 2004/009897 A1.

Content Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose telephone number is (571)272-3979.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571)272-5863.  The fax phone (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BHARAT BAROT/Primary Examiner, Art Unit 2453  
                                                                                                                                                                                            February 23, 2022